MEMORANDUM **
Gabriel Bello-Tobon and Leticia Bello, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s decision finding them remov*673able and denying their applications for cancellation of removal and voluntary departure. They contend that the immigration judge erred in denying them a continuance and in failing to grant voluntary departure. Respondent contends that the petition for review should be dismissed because petitioners’ counsel has withdrawn, and they have failed to provide the Attorney General with their current address, as required by 8 U.S.C. § 1305(a), and are considered fugitives by the Department of Homeland Security. Respondent’s contention has merit. See Antonio-Martinez v. INS, 317 F.3d 1089, 1092-93 (9th Cir.2003) (applying fugitive disentitlement doctrine when neither INS nor petitioner’s counsel could locate petitioner). We therefore dismiss the petition for review.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provid*673ed by 9th Cir. R. 36-3.